Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
21, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 21, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00745-CV
____________
 
IN RE ROMARCUS DEON MARSHALL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 8, 2008, relator, Romarcus Deon Marshall, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
presiding judge of the 179th District Court of Harris County to appoint him
counsel and rule his motion for DNA testing.  




Relator
signed a certificate of service stating that he mailed his motions for the
appointment of counsel and DNA testing to the 179th District Court.  However,
the certificate of service is not dated.  A trial court has a reasonable time
in which to rule.  In re Villarreal, 96 S.W.2d 708, 711 (Tex. App.CTex. App.CAmarillo 2003, orig. proceeding). 
This includes rulings on motions for the appointment of counsel and DNA
testing..  In re Cash, 99 S.W.3d 286, 288 (Tex. App.CTexarkana 2003, orig. proceeding). 
There is no indication that the trial court has not ruled on relator=s motions in a reasonable amount of
time.  
Moreover,
relator has not included a file-stamped copy of his motion in his mandamus
record showing that his motions have been filed with the trial court.  Relator
has not met his burden to provide a record establishing his right to mandamus
relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding).  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
 
Petition Denied and Memorandum
Opinion filed August 21, 2008.
Panel consists of Justices Yates,
Seymore, and Boyce.